UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 SMART Technologies Inc. (Exact name of registrant as specified in its charter) Alberta, Canada (State or other jurisdiction of incorporation or organization) Not Applicable (I.R.S. Employer Identification No.) 3636 Research Road N.W. Calgary, Alberta T2L 1Y1 (Address of principal executive offices and zip code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Class A Subordinate Voting Shares The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. T If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. ¨ Securities Act registration statement file number to which this form relates: 333-167738 Securities to be registered pursuant to Section 12(g) of the Act: None Item 1. Description of Registrant’s Securities to be Registered SMART Technologies Inc. (the “Registrant”) hereby incorporates by reference the description of its Class A Subordinate Voting Shares to be registered hereunder contained under the heading “Description of Share Capital—Share Capital—Class A Subordinate Voting Shares and Class B Shares” in the Registrant’s Registration Statement on Form F-1 (File No. 333-167738), as originally filed with the Securities and Exchange Commission (the “Commission”) on June 24, 2010, as amended by Amendment No. 1 thereto on June 28, 2010 and as it may be further amended from time to time (the “Registration Statement”), and in the prospectus included in the Registration Statement to be filed separately by the Registrant with the Commission pursuant to Rule 424(b) under the Securities Act of 1933, as amended, which prospectus shall be deemed to be incorporated by reference herein. Item 2. Exhibits Pursuant to the Instructions as to Exhibits with respect to Form 8-A, no exhibits are required to be filed because no other securities of the Registrant are registered on The NASDAQ Stock Market LLC and the securities registered hereby are not being registered pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended. 2 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Date:June 28, 2010 SMART TECHNOLOGIES INC. By: /s/ Jeffrey A. Losch Jeffrey A. Losch Vice President, Legal and General Counsel 3
